Case: 09-60771 Document: 00511335537 Page: 1 Date Filed: 12/29/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 29, 2010
                                     No. 09-60771
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MOHAMMAD WASEEM; ERUM WASEEM; ZAID WASEEM; INDULLAH
WASEEM,

                                                   Petitioners

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 668 992
                                BIA No. A099 668 993
                                BIA No. A099 668 994
                                BIA No. A099 668 995


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       In 2001, Mohammad Waseem, his wife, Erum Waseem, and his two minor
children, Zaid and Indullah Waseem, all natives and citizens of Pakistan,
entered the United States as nonimmigrant visitors. The Waseems were ordered
removed after the Immigration Judge (IJ) found them ineligible for asylum,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-60771 Document: 00511335537 Page: 2 Date Filed: 12/29/2010

                                 No. 09-60771

withholding of removal, or relief under the Convention Against Torture. The
Board of Immigration Appeals (BIA) affirmed the decision.
      The Waseems subsequently filed a motion to reopen their immigration
proceedings based on changed conditions in Pakistan. They alleged that new
information reflected a dramatic increase in tension between the Sunni and
Shi’ite Muslims in Pakistan and increased sectarian violence. The BIA denied
the motion because the new evidence did not alter the Waseems’ inability to
establish their eligibility for immigration relief. The Waseems now seek review
of that decision.
      The BIA must deny a motion to reopen if it finds that the movant has not
introduced previously unavailable, material evidence or if the movant has not
“establish[ed] a prima facie case for the underlying substantive relief sought.”
Ogbemudia v. I.N.S., 988 F.2d 595, 599-600 (5th Cir. 1993). “We review the
BIA’s denial of a motion to reopen proceedings under a highly deferential abuse
of discretion standard.” Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th
Cir. 2005).   We review the BIA’s factual findings to determine if they are
supported by substantial evidence. Mikhael v. I.N.S., 115 F.3d 299, 302 (5th Cir.
1997).
      The Waseems have not shown that the BIA abused its discretion by
denying their motion to reopen because they failed to establish a prima facie
case for asylum or withholding of removal. Their evidence does not rebut the
BIA’s finding that the Waseems are unable to establish a fear of harm from the
Pakistani government or groups that the government is unwilling or unable to
control. They have presented no argument to rebut the BIA’s finding that their
failure to show that they would be singled out for persecution prevented them
from establishing a reasonable fear of future persecution. To the extent the new
evidence suggests that the level of violence between the Sunni and Shi’ite
Muslims in Pakistan has risen, that evidence does not conflict with the BIA’s
determination that the Waseems would not be in any greater danger than the

                                       2
    Case: 09-60771 Document: 00511335537 Page: 3 Date Filed: 12/29/2010

                                 No. 09-60771

rest of the population of Pakistan. Finally, the Waseems’ reliance on reports of
sporadic violence against Muslims in Pakistan and on general statements that
conflict exists between Sunni and Shi’ite Muslims there is not sufficient to
compel the conclusion that a pattern or practice of government-sanctioned
persecution exists such that their fear of persecution upon return is reasonable.
See 8 C.F.R. § 208.13(b)(2)(iii); Chen v. Gonzales, 470 F.3d 1131, 1137-38 (5th
Cir. 2006).
      The BIA did not abuse its discretion in denying the Waseems’ motion to
reopen. Accordingly, their petition for review is DENIED.




                                        3